1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     DAMIEN ROBINS,                                  Case No. 3:19-cv-00506-MMD-CLB

7                                 Petitioner,                       ORDER
               v.
8
      WILLIAM GITTERE, et al.,
9
                              Respondents.
10

11         In this closed habeas corpus action under 28 U.S.C. § 2254, Petitioner has filed a

12   motion for appointment of counsel (ECF No. 13) and an application to proceed in forma

13   pauperis (ECF No. 14). The Court has dismissed this action because it is untimely under

14   28 U.S.C. § 2244(d). The time to appeal has expired. Petitioner has given the Court no

15   reason to reconsider its dismissal. Consequently, the Court denies the motions.

16         It is therefore ordered that the motion for appointment of counsel (ECF No. 13) is

17   denied.

18         It is further ordered that the application to proceed in forma pauperis (ECF No. 14)

19   is denied.

20         DATED THIS 10th day of March 2020.

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
